Mr. Presiding Justice McSuhely dissenting: I read sections 11, 12 and 13 (J. & A. 11-13) as permissive, as indicated by the word “may” in each section. Upon the death of one defendant, plaintiff could, after dismissing as to the living defendant, proceed under section 11, or without dismissing continue under section 12. To construe section 12 as mandatory is to make it operate as a statute of abatement as to any defendant dying after one year from the death of plaintiff’s decedent; considered in connection with section 11, I do not think this- was the intention of the Legislature. Eemedial statutes are to be construed liberally.